J-S38043-20

                                   2020 PA Super 241


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MAYNARD LEE BROWN                          :
                                               :
                       Appellant               :   No. 2046 MDA 2019

       Appeal from the Judgment of Sentence Entered November 18, 2019
      In the Court of Common Pleas of Bradford County Criminal Division at
                        No(s): CP-08-CR-0000216-2019


BEFORE:      KUNSELMAN, J., McLAUGHLIN, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                        FILED SEPTEMBER 28, 2020

        Appellant, Maynard Lee Brown, appeals from the judgment of sentence

entered in the Court of Common Pleas of Bradford County after he pleaded

guilty to the offense of Driving Under the Influence (“DUI”), 75 Pa.C.S.A. §

3802(a)(2), an ungraded misdemeanor and his first such offense in ten years.

Sentenced to a term of three months’ to six months’ imprisonment, Appellant

contends his minimum sentence of incarceration was illegal because 75

Pa.C.S.A. § 3804(a)(1)(i) provides that a first time offender under Section

3802(a)(2) shall undergo a mandatory minimum term of six months’

probation. We affirm.

         On the evening of August 20, 2018, Pennsylvania State Trooper Robert

Borkowski was traveling in a marked patrol vehicle along the Berwick Turnpike

near Dubert Road in Springfield Township, Bradford County, when he noticed
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S38043-20



a vehicle driving on a dirt path just off the Turnpike.      N.T. (Preliminary

Hearing) 3/27/19, at 7. As he was observing the vehicle he could see the

operator, Appellant, return his gaze, immediately turn off the headlights to his

vehicle, and continue driving along the path. N.T. at 7. Trooper Borkowski

encountered Appellant about one minute later and determined he was

intoxicated after detecting the odor of alcohol on his breath and conducting a

field sobriety test, which Appellant failed. N.T. at 9. Appellant was arrested

for DUI, and a subsequent blood draw performed within two hours later

resulted in a blood alcohol content of .095 percent. N.T. at 14.

        As noted, Appellant eventually pleaded guilty to Section 3802(a)(2),

first offense, and the court indicated it intended to impose a guideline range

sentence of three to six months’ incarceration.         Appellant immediately

objected to the prospective sentence, arguing that a guideline sentence would

unlawfully exceed the mandatory minimum sentence expressed in Section

3804(a)(1),1 which provides that a first-time offender shall be sentenced to

____________________________________________


1   75 Pa.C.S.A. § 3804, Penalties, provides in pertinent part:

(a) General impairment.--Except as set forth in subsection (b) or (c), an
individual who violates section 3802(a) (relating to driving under influence of
alcohol or controlled substance) shall be sentenced as follows:

     (1) For a first offense, to:
     (i) undergo a mandatory minimum term of six months' probation;

....

75 Pa.C.S.A. § 3804(a)(1)(i).


                                           -2-
J-S38043-20



undergo a mandatory minimum term of six months’ probation.                      The

Commonwealth, citing what it perceived as the customary sentencing

practices of the court with respect to first offenders for purposes of Section

3802, also recommended the court impose the mandatory minimum of six

months’ probation.

       The court declined to do so, opining that the mandatory minimum

sentence in question merely sets a floor beneath which a minimum sentence

may not fall and does not represent the sole option for a minimum sentence.

       The court reviewed Appellant’s presentence investigation report, which

noted the applicable standard range guideline minimum sentence of 3 months’

incarceration and further documented Appellant’s long history of driving

offenses including three previous DUIs, a conviction for Reckless Driving, and

five other traffic offenses. As a result, the court determined the mandatory

minimum sentence was inadequate under the given record.

       Accordingly,    the    court imposed a    guideline   range   sentence    of

incarceration, and this timely appeal followed.

       Appellant raises the following question for our review:

       [Should] Maynard Brown’s sentence imposed under 75 Pa.C.S.A.
       § 3804(a)(1) . . . have been a mandatory minimum term of six
       months’ probation with no period of confinement included in that
       sentence[?]

Appellant’s brief, at 4.2

____________________________________________


2 We note the Commonwealth has filed no Appellee’s brief in the instant
appeal.

                                           -3-
J-S38043-20



      It is well settled that a plea of guilty amounts to a waiver of all non-

jurisdictional defects and defenses. Commonwealth v. Morrison, 173 A.3d

286, 290 (Pa. Super. 2017). A defendant may generally only appeal matters

concerning the jurisdiction of the court, the validity of the guilty plea, and the

legality of the sentence. Id. Additionally, when a defendant pleads guilty

without an agreement as to the sentence, he may challenge the discretionary

aspects of the sentence imposed. Commonwealth v. Tirado, 870 A.2d 362,

365 n.5 (Pa. Super. 2005).

      Here, Appellant contends the trial court had no authority to impose a

minimum sentence greater than the six months’ probation that Section

3804(a)(1)(i) sets forth as a mandatory minimum sentence. Specifically, he

maintains that the court was not permitted to rely as it did upon the record or

sentencing guidelines where the plain and unequivocal statutory language

setting forth the mandatory minimum term of sentencing required imposition

of a six month probationary sentence. This argument is directed to the legality

of Appellant’s sentence. See Commonwealth v. Taylor, 104 A.3d 479, 488–

89 (Pa. 2014) (holding claim that court failed to impose a sentence required

by statute implicates the legality of sentence).

      While Appellant fails to cite to a decision supporting his statutory

interpretation, our review discloses a line of Commonwealth Court decisions

rejecting the position that Section 3804(a)(1) precludes the possibility of jail

time for a first time offender. In Sivak v. Com., Dep't of Transp., Bureau

of   Driver   Licensing,   9   A.3d   247,   253   (Pa.   Commw.     2010),   the

                                      -4-
J-S38043-20



Commonwealth         Court      rejected       the   Pennsylvania   Department   of

Transportation’s appeal from the lower court’s order reversing DOT’s issuance

of one-year license suspension, as the Court found the driver’s sentence of

incarceration for his first offense under Section 3804(a)(1) offense did not

support DOT’s inference that a sentencing enhancement for refusal of blood

testing must have been applied.            In so holding, the Court observed, “This

Court finds no support in the Code or case law for DOT's assertion that jail

time takes an offender out of Section 3804(a)(1).”). Accord Dyson v. Com.

Dep't of Transp. Bureau of Driver Licensing, 18 A.3d 414, 419 (Pa.

Commw. Ct. 2011) (holding, consistent with Sivak, that Section 3804(a)(1)(i)

does not preclude a first time offender from receiving a sentence of

incarceration).3

       Appellant offers no compelling reason for this Court to depart not only

from the Commonwealth Court’s jurisprudence declining to construe Section

3804(a)(1) as requiring in all cases a minimum sentence of probation for all

first-time offenders, but also from our own jurisprudence obligating courts to

consider guideline sentences when they exceed mandatory minimum

sentences.

       In Commonwealth v. Lewis, 45 A.3d 405, 411–13 (Pa. Super. 2012)

(en banc) this Court reviewed whether a trial court had abused its discretion
____________________________________________


3Although the decisions of the Commonwealth Court are not binding on this
Court, we may look to them for their persuasive value. Commonwealth v.
Heredia, 97 A.3d 392, 395 n.7.


                                           -5-
J-S38043-20



when it imposed a sentence exceeding the applicable mandatory minimum

sentence of 84 months for PWID after considering both the standard guideline

range of 72 to 90 months and the statutory maximum sentence of 120

months, which the Commonwealth recommended. At the outset, our Court,

sitting en banc, acknowledged that it was the trial court’s obligation to

consider the imposition of a guideline range sentence when the guidelines

exceeded the statutory mandatory minimum sentence:

     A sentencing court “has no power to sentence below the
     mandatory minimum notwithstanding any guidelines provision.”
     Commonwealth v. Morgan, 425 Pa.Super. 344, 625 A.2d 80,
     84–85 (1993). However, the sentencing court must consider the
     sentencing guidelines “whenever the guidelines suggest a longer
     sentence than the mandatory minimum required.” Id. (emphasis
     omitted). See also 204 Pa.Code § 303.9 (stating that “[w]hen
     the [guidelines] sentence recommendation is higher than that
     required by a mandatory sentencing statute, the court shall
     consider the guideline[s] sentence recommendation”).

     In the present case, the guidelines sentence recommendation was
     72 to 90 months for the standard range, plus or minus twelve
     months for the aggravated and mitigated ranges. Thus, the
     aggravated range recommended sentence for Lewis was up to 102
     months. In contrast, the mandatory minimum sentence of seven
     years was equivalent to a sentence of 84 months. Accordingly,
     the sentencing court should have considered the sentencing
     guidelines recommendation, as it was greater than the mandatory
     minimum sentence. See Morgan, supra.

     The record shows that the sentencing court was aware of the
     guidelines recommendation. See N.T., 4/16/09, at 4–5, 6. The
     Commonwealth, however, recommended that the court sentence
     Lewis to the statutory maximum of ten to twenty years. Id. at 7;
     see also 35 P.S. § 780–115 (providing that a person convicted of
     a second or subsequent offense of PWID “may be imprisoned for
     a term up to twice the term otherwise authorized”); 35 P.S. §
     780–113(f)(1.1) (stating that a sentence for PWID cocaine is up


                                   -6-
J-S38043-20


      to ten years in prison). The sentencing court accepted that
      recommendation. N.T., 4/16/09, at 25.

Lewis, 45 A.3d at 411–13.

      Therefore, we reject Appellant’s bare assertion that the mandatory

minimum sentencing provision within Section 3804(a)(1) represents the only

sentence available to a court in imposing sentence in such cases, and we find

that the trial court’s sentence herein was consistent with controlling authority

requiring courts to consider imposition of applicable guideline range sentences

when they exceed statutory minimums.

      As the trial court properly imposed sentence in accordance with such

precedent, we reject Appellant’s present challenge.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/28/2020




                                     -7-